Appeal from a decision of the Unemployment Insurance Appeal Board, filed March 6,1975, which affirmed the decision of a referee sustaining the initial determination of the Industrial Commissioner disqualifying the claimant from receiving benefits effective August 20, 1974 because she voluntarily left her employment without good cause. The record establishes that claimant voluntarily terminated her employment for noncompelling reasons. Under the facts presented, the board’s decision was correct (Matter of Berkowitz [Levine], 41 AD2d 791; Matter of MacDevitt [CatherwoodJ, 29 AD2d 588). Decision affirmed, without costs. Greenblott, J. P., Sweeney, Kane, Larkin and Reynolds, JJ., concur.